DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (2018/0193030) in view of Whelan (WO 2019/084614).  
Regarding claim 1, Ward et al. disclose a portable compact tourniquet (Figures 11B, 12A, 12C, 13A, 13B, 14C; Paragraph [0070]) comprising: a tourniquet strap (70, Figure 11B, Paragraph [0066], similar to the embodiment of FIGURES 1-11, the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]); a base (112, Figure 13A) operably connected (through lateral slots 166, Figure 13A, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]) to the tourniquet strap (70, Figure 11B); a strap carriage (114, Figure 13A) that is linearly translatable (a strap carriage 114 that is linearly translatable relative to the screw base 112, Paragraph [0070]) relative to the base (112), the strap carriage (114) including a strap adjustment member (left lateral slot 164, Figure 13A, the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, Paragraph [0072], the tourniquet band may include a nylon strap and strap buckle, which allows for adjustment of diameter for initial pressure and fit, Paragraph [0053]); and a screw assembly (116, Figure 12A) that is rotatably attached (a screw assembly 116 that is rotatably connected to the screw base 112, Paragraph [0070]) to the base (112), wherein the screw assembly (116) moves the strap carriage (114) away from the base (112) when the screw assembly (116) is operated in one direction (transmission of rotational motion of the screw assembly 16 to vertical motion of the strap carriage 14 ... moves the strap carriage 14 away from the pivot housing 12, Paragraph [0058], where similar elements to the embodiment of Figures 1-11 are illustrated, the elements of Figures 12-15 will be exactly 100 greater, Paragraph [0069], similar to the embodiment of Figures 1-11, the screw assembly 116 may include a handle 117 ... for an operator to rotate the first screw 113, Paragraph [0071]) and towards the base (112) when the screw assembly (116) is operated in an opposite direction (transmission of rotational motion of the screw assembly 16 to vertical motion of the strap carriage 14 ... moves the strap carriage 14 ... towards the pivot housing 12, Paragraph [0058], where similar elements to the embodiment of Figures 1-11 are illustrated, the elements of Figures 12-15 will be exactly 100 greater, Paragraph [0069], similar to the embodiment of Figures 1-11, the screw assembly 116 may include a handle 117 ... for an operator to rotate the first screw 113, Paragraph [0071]).  However, Ward et al. fail to explicitly disclose wherein the strap adjustment member is a macro strap adjustment member.  Attention is drawn to Whelan, who teaches a tourniquet wherein a strap adjustment member is a macro strap adjustment member (strap retention portion 130, Figure 7, strap retention portion 130 that includes two openings 132, 134, separated by transverse arm 136 ... the upper face of arm 136 includes a strap grip surface 141, Page 9, Lines 12-19) designed to provide a quick securement of the strap.  Therefore, Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tourniquet of Ward et al. to make the strap adjustment member a macro strap adjustment member per the teachings of Whelan for the purpose of providing a strap retention portion with a transverse arm for gripping the strap and thereby ensure that the tourniquet strap is securely gripped by protrusions (Whelan, Page 9, Lines 12-23) to provide a quick securement of the strap.
Regarding claim 9, modified Ward et al. discloses the strap carriage (114, Figure 13A) further comprises a strap securing opening (right lateral slot 164) opposite (as shown in Figure 13A) the strap adjustment member (left lateral slot 164).  
Regarding claim 10, modified Ward et al. discloses the base (112, Figure 13A) includes a curved bottom surface (Figure 12A showing the bottom surface of screw base 112 having a central curved portion).
Regarding claim 11, modified Ward et al. discloses the base (112, Figure 13A) further comprises a first base slot (right lateral slot 166, Figure 13A, the screw base 112 also has a pair of lateral slots 166, Paragraph [0072]) and a second base slot (left lateral slot 166) opposite the first base slot (right lateral slot 166).
Regarding claim 12, modified Ward et al. discloses at least one of the first base slot (right lateral slot 166, Figure 13A) and the second base slot (left lateral slot 166) includes a tapered internal channel (Figures 13A, 13B, 14C showing lateral slots 166 having tapered internal channels).
Regarding claim 13, modified Ward et al. discloses the tapered internal channel (Figures 13A, 13B, 14C showing lateral slots 166 having tapered internal channels) is wider (as shown in Figure 14C) near the curved bottom surface (Figure 12A showing the bottom surface of screw base 112 having a central curved portion) of the base (112) than near a top (as shown in Figure 14C) of the base (112).
Regarding claim 14, modified Ward et al. discloses the screw assembly (116, Figure 12A) includes a handle (handle 117, Figure 12A, the screw assembly 116 may include a handle 117 disposed at one end of the first screw 113, Paragraph [0071]) disposed at one end (as shown in Figure 12A) of the screw assembly (1168).
Regarding claim 15, modified Ward et al. discloses the screw assembly (116, Figure 12A) includes a first screw (113) and a second screw (115) that is nested (the screw assembly 116 includes a first screw 113 and a second screw 115 that is nested within the first screw 113, Paragraph [0070]) within the first screw (first screw 113).
Regarding claim 16, modified Ward et al. discloses the first screw (113, Figure 12A) has a larger diameter (the first screw 113 has a larger diameter than the second screw 115, Paragraph [0070]) than the second screw (115).
Regarding claim 17, modified Ward et al. discloses the first screw (113, Figure 12C, the first screw 113 has a hollow central bore 131 with female threads 133 and the female threads 133 cooperate with male threads 135 on an outer surface 137 of the second screw 115, Paragraph [0070]) has a hollow central bore (131) with female threads (133), the female threads (133) cooperating with male threads (135) on an outer surface (137 of the second screw 115, Paragraph [0070]) of the second screw (second screw 115).
Regarding claim 18, Ward et al. disclose a method of applying a portable compact tourniquet (Figures 11B, 12A, 413A; Paragraph [0070] regarding a portable compact tourniquet), the method comprising: providing a portable compact tourniquet (portable compact tourniquet 110, Figure 12A) including a tourniquet strap (70, Figure 11B, 70, Paragraph [0066], similar to the embodiment of Figures 1-11, the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]), a base (112 Figure 12A), a strap carriage (114), and a screw assembly (116); attaching (the strap carriage 114...configured to receive a tourniquet strap, Paragraph [0072]) the tourniquet strap (70, Figure 11B) to the strap carriage (114, Figure 12A); threading the tourniquet strap (70, Figure 11B) through a first base slot (right lateral slot 166, Figure 13A, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]) formed in the base (112); wrapping the tourniquet strap (70, Figure 11B) around an object to be occluded (the tourniquet strap 70 is then placed around the injured limb ... one end of the tourniquet strap 70 is pulled ... until the tourniquet strap 70 is snug and tight on the limb ... blood occlusion pressure is applied, Paragraph [0064]); threading the tourniquet strap (70) though a second base slot (left lateral slot 166, Figure 13A) formed in the base (112); threading the tourniquet strap (70, Figure 11B) through a strap adjustment member (left lateral slot 164, Figure 13A, the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, Paragraph [0072], the tourniquet band may include a nylon strap and strap buckle, which allows for adjustment of diameter for initial pressure and fit, Paragraph [0053]); and pulling a free end (one end of the tourniquet strap 70 is pulled ... until the tourniquet strap 70 is snug and tight on the limb, Paragraph [0064]) of the tourniquet strap (70, Figure 11B) until there is no slack (snug and tight, Paragraph [0064]) in the tourniquet strap (70).  Ward et al. fails to explicitly disclose wherein the strap adjustment member is a macro strap adjustment member. Attention is drawn to Whelan, who teaches a tourniquet wherein a strap adjustment member is a macro strap adjustment member (strap retention portion 130, Figure 7, strap retention portion 130 that includes two openings 132, 134, separated by transverse arm 136 ... the upper face of arm 136 includes a strap grip surface 141, Page 9, Lines 12-19) designed to provide a quick securement of the strap.  Therefore, Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tourniquet of Ward et al. to make the strap adjustment member a macro strap adjustment member per the teachings of Whelan for the purpose of providing a strap retention portion with a transverse arm for gripping the strap and thereby ensure that the tourniquet strap is securely gripped by protrusions (Whelan, Page 9, Lines 12-23) to provide a quick securement of the strap.
Regarding claim 19, modified Ward et al. discloses operating the screw assembly (116, Figure 12A) to move the strap carriage (114) away (transmission of rotational motion of the screw assembly 16 to vertical motion of the strap carriage 14 ... moves the strap carriage 14 away from the pivot housing 12, Paragraph [0058], where similar elements to the embodiment of Figures 1-11 are illustrated, the elements of Figures 12-15 will be exactly 100 greater, Paragraph [0069], similar to the embodiment of Figures 1-11, the screw assembly 116 may include a handle 117 ... for an operator to rotate the first screw 113, Paragraph [0071]) from the base (112), which causes the strap adjustment member (left lateral slot 164, Figure 13A) to move to a locked position (the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, Paragraph [0072], this slot will may include a passive cinching mechanism that will allow the tourniquet strap 70 to be initially tightened by pulling through on the end of the tourniquet strap 70. Paragraph [0071]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (2018/0193030) in view of Whelan (WO 2019/084614) as applied to claim 1 above, and further in view of Kranc (2,604,098).  
Regarding claims 7 and 8, modified Ward et al. discloses the tourniquet substantially as outlined above with respect to claim 1, and further discloses a lock (another advantage of the disclosed compact tourniquets is that a user doesn't need to constantly apply the torque to hold the pressure, but rather, the screw assembly includes a locking device, such as a ratchet, which prevents the screw assembly from turning in a loosening direction unless the lock is released, Paragraph [0074]) that secures the screw assembly (116, Figure 12A) in a deployed position (as shown in Figure 12A).  However, modified Ward et al. fails to disclose the lock is a screw lock that is a set screw.  Attention is drawn to Kranc who teaches a tourniquet wherein a lock is a screw lock (set screw 36, Figure 7, a beveled portion 35 which cooperates with a set screw 36 inserted through a threaded aperture in the upstanding wall 12 to locate the sleeve 34 and the shaft 32 within the assembly, Column 2, Lines 34-38).  Therefore, Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward et al. with the teaching of Kranc to make the lock of Ward et al. a screw lock that is a set screw for the purpose of locating a sleeve and shaft within an assembly and thereby ensure that the location of the shaft is set (Kranc, Column 2, Lines 34-38).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (2018/0193030) in view of Kranc (2,604,098).  
Regarding claim 20, Ward et al. discloses a portable compact tourniquet (Figures 11B, 12A, 13A; Paragraph [0070]) comprising: a tourniquet strap (70, Figure 11B, Paragraph (0066), similar to the embodiment of Figures 1-11, the strap carriage 114 has pair of lateral slots 164 that are configured to receive a tourniquet strap, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]); a base (112, Figure 13A) operably connected (through lateral slots 166, Figure 13A, the screw base 112 also has a pair of lateral slots 166 that are configured to receive a tourniquet strap, Paragraph [0072]) to the tourniquet strap (70, Figure 11B); a strap carriage (114, Figure 13A) that is linearly translatable (a strap carriage 114 that is linearly translatable relative to the screw base 112, Paragraph [0070]) relative to the base (112); a screw assembly (116, Figure 12A) that is rotatably attached (a screw assembly 116 that is rotatably connected to the screw base 112, Paragraph [0070]) to the base (112); and a tock (another advantage of the disclosed compact tourniquets is that a user doesn't need to constantly apply the torque to hold the pressure, but rather, the screw assembly includes a locking device, such as a ratchet, which prevents the screw assembly from turning in a loosening direction unless the lock is released, Paragraph [0074]) that secures the screw assembly (116) in a deployed position (as shown in Figure 12A) and prevents unintentional movement of the screw assembly (116), wherein the screw assembly (116) moves the strap carriage (114) away from the base (112) when the screw assembly (116) is operated in one direction (transmission of rotational motion of the screw assembly 16 to vertical motion of the strap carriage 14 ... moves the strap carriage 14 away from the pivot housing 12, Paragraph [0058], where similar elements to the embodiment of Figures 1-11 are illustrated, the elements of Figures 12-15 will be exactly 100 greater, Paragraph [0069], similar to the embodiment of Figures 1-11, the screw assembly 116 may include a handle 117, Paragraph [0071]) and towards the base (112) when the screw assembly (116) is operated in an opposite direction (transmission of rotational motion of the screw assembly 16 to vertical motion of the strap carriage 14 ... moves the strap carriage 14 ... towards the pivot housing 12, Paragraph [0058], where similar elements to the embodiment of Figures 1-11 are illustrated, the elements of Figures 12-15 will be exactly 100 greater, Paragraph [0069], similar to the embodiment of Figures 1-11, the screw assembly 116 may include a handle 117, Paragraph [0071]).  However, Ward et al. fails to explicitly disclose wherein the lock is a screw lock. Attention is drawn to Kranc who teaches a tourniquet wherein a lock is a screw lock (set screw 36, Figure 7, a beveled portion 35 which cooperates with a set screw 36 inserted through a threaded aperture in the upstanding wall 12 to locate the sleeve 34 and the shaft 32 within the assembly, Column 2, Lines 34-38).  Therefore, Examiner contends it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward et al. with the teaching of Kranc to make the lock of Ward et al. a screw lock that is a set screw for the purpose of locating a sleeve and shaft within an assembly and thereby ensure that the location of the shaft is set (Kranc, Column 2, Lines 34-38).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose or suggest the claimed tourniquet as recited in claim 1 and further where the macro strap adjustment member is pivotably attached to the strap carriage.
Claims 3-6 are also objected to because they depend from claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of tourniquets having screw assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan J. Severson/Primary Examiner, Art Unit 3771